Case 1:18-cr-00681-WFK Document 100 Filed 07/08/19 Page 1 of 13 PageID #: 2957



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
                                                              :
UNITED STATES OF AMERICA,
                                                             :
                                                                   No. 18-cr-681 (WFK)
        - against -                                          :
                                                                   ECF Case
JEAN BOUSTANI, et al.,                                       :
                                   Defendants.
                                                             :     Dated: July 8, 2019
                                                             :

------------------------------------------------------------- X


                   DEFENDANT JEAN BOUSTANI’S
      REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF HIS
MOTION FOR THE ISSUANCE OF A RULE 17(C) SUBPOENA TO ICE CANYON LLC




                                                     WILLKIE FARR & GALLAGHER LLP
                                                     Michael S. Schachter
                                                     Randall W. Jackson
                                                     Casey E. Donnelly
                                                     Philip F. DiSanto
                                                     787 Seventh Avenue
                                                     New York, New York 10019-6099
                                                     Phone: (212) 728-8000
                                                     Email: mschachter@willkie.com

                                                     Attorneys for Defendant Jean Boustani
Case 1:18-cr-00681-WFK Document 100 Filed 07/08/19 Page 2 of 13 PageID #: 2958




                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .....................................................................................................1

ARGUMENT ...................................................................................................................................2

I.        THE PROPOSED SUBPOENA SATISFIES THE STANDARDS OF RULE 17(c). ........2

          A.         The Proposed Subpoena Seeks Vital Materials Which Have Not Already Been
                     Produced. .................................................................................................................2

          B.         The Proposed Subpoena Also Seeks Materials Which Were Not Requested By
                     The Grand Jury Subpoena........................................................................................6

          C.         The Proposed Subpoena Is Not Unduly Burdensome..............................................6

II.       THE GOVERNMENT LACKS STANDING TO CHALLENGE THE PROPOSED
          RULE 17(C) SUBPOENA. ..................................................................................................8

CONCLUSION ..............................................................................................................................10




                                                                       i
Case 1:18-cr-00681-WFK Document 100 Filed 07/08/19 Page 3 of 13 PageID #: 2959



                                               TABLE OF AUTHORITIES

Cases                                                                                                                         Page(s)

United States v. Barnes,
     No. S9 04 CR 186 (SCR), 2008 WL 9359654 (S.D.N.Y. Apr. 2, 2008) ..................................

United States v. Barnes,
     560 F. App’x 36 (2d Cir. 2014) ................................................................................................

United States v. Giampa,
     No 92 Cr. 437 (PKL), 1992 WL 296440 (S.D.N.Y. Oct. 7, 1992) ...........................................

United States v. Martoma,
     962 F. Supp. 2d 602 (S.D.N.Y. 2013).......................................................................................

United States v. Nachamie,
     91 F. Supp. 2d 552 (S.D.N.Y. 2000).........................................................................................

United States v. Nixon,
     418 U.S. 683 (1974) .................................................................................................................

United States v. Tucker,
     249 F.R.D. 58 (S.D.N.Y. 2008) ................................................................................................




                                                                    ii
Case 1:18-cr-00681-WFK Document 100 Filed 07/08/19 Page 4 of 13 PageID #: 2960



               Defendant Jean Boustani respectfully submits this reply memorandum of law in

further support of his motion for the issuance of a Rule 17(c) subpoena to Ice Canyon LLC (“Ice

Canyon”).

                               PRELIMINARY STATEMENT

               The Government’s Opposition does not contest that the Proposed Subpoena on its

own appropriately seeks materials from Ice Canyon that are relevant, admissible and sufficiently

defined, and therefore meets the standards for issuance of a Rule 17(c) subpoena. The

Government’s only objection to the Proposed Subpoena is that it is duplicative of material that

the Government has already obtained through a grand jury subpoena (the “Grand Jury

Subpoena”) and produced to Mr. Boustani. (Gov. Br. 1 (“[b]ecause the documents … have

already been produced to the defendant … the defendant has not met his burden to show that the

documents … are not otherwise procurable by the exercise of due diligence”)). The Government

claims that Defendant’s contention that Ice Canyon may possess relevant materials that have not

already been produced is speculative and amounts to a “fishing expedition.”

               The Government is incorrect for three reasons. First, while the Government’s

Grand Jury Subpoena may indeed have been calculated to retrieve all relevant and admissible

evidence, Ice Canyon did not comply with it. The defense’s review of materials produced in

discovery by other parties establishes that Ice Canyon failed to produce large swaths of relevant

materials. The Court’s issuance of a Rule 17(c) subpoena is now the only means of requiring Ice

Canyon to make a complete production of its materials relating to its purchases of the

Mozambique debt instruments. Second, the Proposed Subpoena requires no duplication of

effort. It only seeks documents that were not already produced pursuant to the Grand Jury

Subpoena. Third, the Government lacks standing to challenge the Proposed Subpoena to Ice

Canyon, a third party. The Court should grant the Defendant’s motion.

                                                1
Case 1:18-cr-00681-WFK Document 100 Filed 07/08/19 Page 5 of 13 PageID #: 2961



                                          ARGUMENT

I.     THE PROPOSED SUBPOENA SATISFIES THE STANDARDS OF RULE 17(c).

            A.       The Proposed Subpoena Seeks Vital Materials Which Have Not Already
                     Been Produced.

                 The core of the Government’s opposition is that the Requested Documents are

“otherwise procurable in advance of trial by the exercise of due diligence” because “any relevant

and admissible materials sought by the defendant’s Rule 17(c) subpoena were called for by the

ICE Canyon [Grand Jury] Subpoena and the government has already produced these materials to

the defendant.” (Gov. Br. 5-6). The Government is correct that many of the documents sought

by the Proposed Subpoena were in fact called for by the Ice Canyon Grand Jury Subpoena, but

the Proposed Subpoena is nonetheless necessary because Ice Canyon did not fully comply with

the Grand Jury Subpoena.

                 In response to the May 23, 2018 Grand Jury Subpoena, Ice Canyon made three

separate, small productions that the Government in turn produced to Mr. Boustani on January 22,

2019 (18 documents), March 19, 2019 (28 documents), and July 1, 2019 (3 documents). The

first Ice Canyon production, of just 18 documents, was comprised exclusively of various versions

of the Proindicus and EMATUM loan documents and only two email communications from

anyone at Ice Canyon. The second Ice Canyon production, of 28 documents, is comprised

exclusively of email communications which appear to have been collected from just two

custodians at Ice Canyon—Andrei Rodzianko and Nathan Sandler—notwithstanding the fact that

those two custodians communicated about the Mozambique debt instruments with others at Ice

Canyon including: Aneesh Partap, Joel Singson, Angela Kay, Barry An, Chrisy Eyster, Hector

Rocha, Mai Yaari, Patrick Free, Ruman Ivanov, Shaun Park, Silvia Inzunza, Victor Tran, as well

as the email account ICEResearch@canyonpartners.com. It does not appear that Ice Canyon


                                                2
Case 1:18-cr-00681-WFK Document 100 Filed 07/08/19 Page 6 of 13 PageID #: 2962



made any effort to collect documents created, sent or received by these other employees, unless

those communications included Messrs. Rodzianko and Sandler (and it does not appear that it

even produced a complete set of materials from those custodians). The third Ice Canyon

production, of only 3 documents, includes two indenture agreements between Ice Canyon

affiliated entities and Citibank and a spreadsheet of trade runs across different funds for

Proindicus and EMATUM.

               Ice Canyon’s production was by no means complete. Although the Grand Jury

Subpoena sought “[a]ll documents related in any way to ProIndicus, EMATUM, or MAM,

including all documents related in any way to any loan, Loan Participation Note, bond, guarantee,

derivative, insurance, or any other transaction concerning those entities,” see Gov. Br. 2, Ice

Canyon did not produce at least 65 responsive communications between Ice Canyon and Credit

Suisse. The defense knows of Ice Canyon’s failure to produce these responsive materials only

because they were produced by Credit Suisse.

               To illustrate Ice Canyon’s failure to comply with this provision of the Grand Jury

Subpoena, Mr. Boustani has attached three representative communications between Ice Canyon

and Credit Suisse that are clearly responsive and were found only in Credit Suisse’s production

to the Government. Such communications include: (1) a March 25, 2013 email chain wherein

Credit Suisse’s Dominic Schultens sends Ice Canyon’s Aneesh Partap legal opinions in support

of the Proindicus loan as well as analyst reports on Mozambique from Fitch, S&P, and the

Economist Intelligence Unit (EIU) (Ex. 1, DOJ0000168056); (2) a March 26, 2013 email chain

wherein Schultens, Daniel Jurkowitz (Credit Suisse), and Partap discuss terms in the Proindicus

facility agreement and Partap notes that the Ice Canyon funds are domiciled in Ireland (Ex. 2,

DOJ0000168537); and (3) a December 5, 2014 email wherein Partap complains to Credit Suisse

about the approval process for the Proindicus maturity date extension (Ex. 3, DOJ000194432).

                                                   3
Case 1:18-cr-00681-WFK Document 100 Filed 07/08/19 Page 7 of 13 PageID #: 2963



Had Ice Canyon made a complete production, it too would have produced these responsive

communications. It did not.

               The complete absence of documents—during critical periods of time—from Ice

Canyon’s production also demonstrates that neither the Government nor the defense have a

complete production from Ice Canyon. For example, the earliest document in Ice Canyon’s

largest production to the Government is dated October 21, 2013—more than three months after

Ice Canyon committed $15 million to the Proindicus loan and seven months after Credit Suisse

first contacted Ice Canyon about the transaction. In other words, Ice Canyon did not produce a

single document created during this 10-month period, when it was evaluating and then deciding

to purchase the Proindicus debt instrument. Although Ice Canyon purchased $11 million of the

EMATUM LPNs in 2013, the word EMATUM hardly appears in any Ice Canyon produced

document prior to 2016. Similarly, although Ice Canyon purchased $6.7 million of Mozambique

Eurobonds in June and July of 2016, its production contains almost no references to it.

Moreover, the productions by Ice Canyon are entirely devoid of any diligence communications

or internal deliberations concerning Ice Canyon’s purchase of these debt instruments. It defies

belief that Ice Canyon would have only 49 relevant documents concerning the Mozambique Debt

Instruments, despite its involvement in three of the four transactions at issue in this case.

               These are not the only indicia of Ice Canyon’s minimalist approach to the Grand

Jury Subpoena. Rather than conducting a thorough search for responsive communications using

a document review platform, it is evident from its production that Ice Canyon selectively

identified the emails it wished to produce and forwarded them to counsel or someone who then

forwarded them to the Government. Internal emails produced by Ice Canyon appear to have




                                                  4
Case 1:18-cr-00681-WFK Document 100 Filed 07/08/19 Page 8 of 13 PageID #: 2964



been printed to PDF, with the top most email on nearly every chain appearing to be missing.

(See, e.g., Ex. 4, DOJ0002074279).

               In short, the Requested Documents surely exist. The Requested Documents

would have been a necessary component of any internal process that Ice Canyon must have

undergone when deciding whether to invest in the Mozambique debt instruments. Ice Canyon

made three relevant investment decisions. It purchased the Proindicus debt instrument in 2013.

Later in 2013, it separately purchased the EMATUM LPNs. Years later, in the summer of 2016,

Ice Canyon purchased the Mozambique Eurobonds. These debt purchases totaled over $30

million. The notion that Ice Canyon went through all of the necessary procedures leading up to

such purchases and only generated 49 relevant documents is inconsistent with logic, experience,

and common sense. Registered investment advisors do not decide to spend tens of millions of

dollars to acquire debt obligations of state-owned companies in developing African countries

without conducting any significant “due diligence” or having any significant “internal

deliberations.” (See Dkt. 92-1 at 2-3 (requesting such material)). And all registered investment

advisers are required by law to maintain such records for review by the SEC under Rule 204-

2(a)(7) of the Investment Advisers Act. Contrary to the Government’s claim, there is nothing

speculative about the defense’s belief that Ice Canyon possesses relevant materials that it has not

yet produced and this is no “fishing expedition.”

               To be clear, we do not mean to suggest that Ice Canyon intentionally defied the

Grand Jury Subpoena. It may be that the Government permitted Ice Canyon to so limit the scope

of its production or told Ice Canyon there was no need to conduct a thorough search for

documents. But the Government cannot claim that the defense’s request for a subpoena should

be blocked based on the issuance of a Grand Jury Subpoena that was not complied with. Even if



                                                 5
Case 1:18-cr-00681-WFK Document 100 Filed 07/08/19 Page 9 of 13 PageID #: 2965



the Government does not care that Ice Canyon’s production is incomplete, this is a matter of the

utmost importance to the Defendant. At this point, the issuance of a Rule 17(c) subpoena is the

only means of obtaining a complete production from Ice Canyon.

            B.       The Proposed Subpoena Also Seeks Materials Which Were Not
                     Requested By The Grand Jury Subpoena.

                 The Government is also incorrect to say that “the Ice Canyon GJ Subpoena

covered all of the categories of documents the defendant seeks through his Rule 17(c)

subpoena.” (See Gov. Br. 6 (emphasis added)). It did not. For example, nothing in the Grand

Jury Subpoena is duplicative of Request No. 8 of the Proposed Subpoena—which calls for “[a]ll

documents and communications concerning any insurance, derivative, direct or indirect hedge, or

other financial product or structure to mitigate the risk of positions taken by any fund or related

security managed by Ice Canyon LLC or issued by its affiliates in the Mozambique Debt

Instruments.” (Dkt. 92-1 at 5). Nor is anything in the Grand Jury Subpoena duplicative of

Request No. 9 of the Proposed Subpoena—which calls for “[a]ll documents and communications

concerning the Privinvest Group and Jean Boustani.” (Id.). The Proposed Subpoena is also

appropriate because it seeks additional categories of relevant materials that are different from the

Grand Jury Subpoena.

            C.       The Proposed Subpoena Is Not Unduly Burdensome.

                 The Proposed Subpoena would place little if any burden on Ice Canyon. In a

footnote, the Government contested the defense’s reliance on what it called the “more lenient”

standard set forth in United States v. Tucker, 249 F.R.D. 58, 66 (S.D.N.Y. 2008), but nonetheless

claimed that the Proposed Subpoena did not meet the Tucker standard because it would be




                                                  6
Case 1:18-cr-00681-WFK Document 100 Filed 07/08/19 Page 10 of 13 PageID #: 2966



 “unduly burdensome.” (Gov. Br. 4 n.3).1 The Government did not even attempt to explain how

 or why the Proposed Subpoena is unduly burdensome. Ice Canyon is a $2 billion hedge fund,

 and the Proposed Subpoena seeks documents relating to significant investment decisions that it

 made and must be able to readily retrieve. Moreover, the Proposed Subpoena is plainly limited

 to documents that were not already produced to the Government, so it requires no duplication of

 effort. (Dkt. 92-1 at 1 (“Documents responsive to this subpoena that were previously produced

 by Ice Canyon LLC to the United States Attorney’s Office for the Eastern District of New York

 in response to a grand jury subpoena do not need to be produced.”)) (emphasis added).

                While compliance with the Proposed Subpoena may be a minor inconvenience, it

 cannot be considered unduly burdensome. If, as the Government suggests, “the Ice Canyon GJ

 Subpoena covered all of the categories of documents the defendant seeks through his Rule 17(c)

 subpoena,” Ice Canyon could simply reply that it has “no responsive documents.” If, however,

 the defense is correct that the Proposed Subpoena calls for additional material—either because

 the Requested Documents were not called for under the Grand Jury Subpoena or because Ice

 Canyon failed to produce such material in response to the Grand Jury subpoena—it should be

 produced promptly. Notably, it is in the interests of judicial efficiency to resolve these issues

 now so as to avoid any delay in the trial that could result from having the existence of relevant,

 unproduced documents be revealed for the first time on cross examination of the Government’s




 1
   The Government is incorrect that Tucker should be rejected as offering a “more lenient”
 standard. The district court in Tucker appropriately distilled United States v. Nixon, 418 U.S.
 683 (1974). and other applicable Supreme Court precedent, and the Second Circuit has not
 expressly addressed the issue of what precise standard should apply. See United States v.
 Barnes, 560 F. App’x 36, 40 (2d Cir. 2014) (declining to reach the issue). Accordingly, Tucker
 represents helpful analysis and authority. There is no binding authority to the contrary.

                                                   7
Case 1:18-cr-00681-WFK Document 100 Filed 07/08/19 Page 11 of 13 PageID #: 2967



 witness from Ice Canyon. In such a situation, a significant continuance would potentially be

 necessary.

                 Because (1) the Proposed Subpoena calls for material that is relevant, admissible,

 specifically defined, and not otherwise procurable through the exercise of due diligence; (2) it is

 apparent that Ice Canyon failed to produce large amounts of relevant and admissible material;

 and (3) the Proposed Subpoena would not be unduly burdensome on Ice Canyon—this Court

 should issue the Proposed Subpoena.

 II.    THE GOVERNMENT LACKS STANDING TO CHALLENGE THE PROPOSED
        RULE 17(C) SUBPOENA.

                Courts in the Second Circuit have stated that the Government has standing to

 challenge a Rule 17(c) subpoena directed to a non-party when the subpoenaed party authorizes

 the Government to assert his or her rights by request, by indicating its joinder in a motion to

 quash, or by forwarding responsive material to the Government. See United States v.

 Martoma, 962 F. Supp. 2d 602, 605 n.4 (S.D.N.Y. 2013) (collecting cases); United States v.

 Barnes, No. S9 04 CR 186 (SCR), 2008 WL 9359654, at *1 (S.D.N.Y. Apr. 2, 2008). Other

 courts have stated the Government has standing to quash a third-party subpoena where it has a

 “legitimate interest” of its own in quashing. For example, courts have stated that the

 Government has a “legitimate interest” in “preventing undue lengthening of the trial, undue

 harassment of its witness, and prejudicial over-emphasis on [the witness’] credibility.” United

 States v. Giampa, No 92 Cr. 437 (PKL), 1992 WL 296440, at *1-2 (S.D.N.Y. Oct. 7, 1992)

 (quoting United States v. Ranieri, 670 F.2d 702, 712 (7th Cir. 1982)).

                However, the “legitimate interests” test “cannot be applied uncritically.” United

 States v. Nachamie, 91 F. Supp. 2d 552, 560 (S.D.N.Y. 2000) (“If the Government had standing

 to move to quash whenever a subpoena was served on a potential witness, then it could move to


                                                  8
Case 1:18-cr-00681-WFK Document 100 Filed 07/08/19 Page 12 of 13 PageID #: 2968



 quash virtually every Rule 17(c) subpoena merely by claiming that the recipient might become a

 witness.”). Rather, “[a] party generally lacks standing to challenge a subpoena to a third party

 absent a claim of privilege or a proprietary interest in the subpoenaed matter.” Id. at 558.

                Here, there is no indication that Ice Canyon has authorized the Government to

 assert its rights. Nor does the Government identify a “legitimate interest” of its own sufficient to

 provide standing. The Government certainly does not have “a claim of privilege or proprietary

 interest in the subpoenaed matter.” Id. Similarly, there is no basis for the Government to

 contend that it has standing in order to prevent an undue lengthening of the trial, undue

 harassment of its witness, or prejudicial overemphasis on the witnesses’ credibility. Id. at 560.

 Rather, in light of the sheer similarity between the Government’s Grand Jury Subpoena and Mr.

 Boustani’s Proposed Subpoena, the Government cannot seriously contend that the Requested

 Documents are sought for any other purpose than to obtain relevant, admissible, and specifically

 defined material.




                                                  9
Case 1:18-cr-00681-WFK Document 100 Filed 07/08/19 Page 13 of 13 PageID #: 2969



                                      CONCLUSION

              This Court should grant the Defendant’s motion and issue the Proposed

 Subpoena.



 Dated:   New York, New York
          July 8, 2019


  WILLKIE FARR & GALLAGHER LLP

  By: /s/ Michael S. Schachter           |
      Michael S. Schachter
      Randall W. Jackson
      Casey E. Donnelly
      Philip F. DiSanto
      787 Seventh Avenue
      New York, New York 10019-6099
      Phone: (212) 728-8000
      Email: mschachter@willkie.com

      Attorneys for Defendant Jean Boustani




                                              10
